888 F.2d 1392
136 L.R.R.M. (BNA) 2995
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kenneth L. RYAN, Plaintiff-Appellant,v.GENERAL MOTORS CORPORATION, United Auto Workers and UnitedAuto Workers Local 735, Defendants-Appellees.
Nos. 88-2157, 88-2198.
United States Court of Appeals, Sixth Circuit.
Nov. 7, 1989.Designated for Publication April 4, 1991.

1
SEE 929 F.2D 1105.